Citation Nr: 0121200	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-14 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 1997, for the award of a compensable rating for residuals 
of a right wrist fracture.

2.  Entitlement to an increased rating for residuals of a 
fracture of the navicular of the left wrist, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
that denied a claim for a rating in excess of 10 percent for 
residuals of a fracture of the navicular of the left wrist, a 
claim for a compensable rating for residuals of a right wrist 
fracture, and a claim of entitlement to TDIU.  The veteran 
testified at a hearing at the RO in September 1998.  By 
rating action of October 1999, the RO increased the rating 
for residuals of a right wrist fracture from zero to 10 
percent, effective from September 23, 1998.  By rating action 
of March 2001, the RO found that there was clear and 
unmistakable error in the October 1999 rating decision which 
had assigned September 23, 1998, as the effective date, and 
awarded an effective date of November 20, 1997, for the 
assignment of a compensable rating for residuals of a right 
wrist fracture.  A supplemental statement of the case (SSOC) 
was issued in March 2001 which, in part, addressed the issue 
of an earlier effective date for the assignment of a 
compensable rating for the right wrist disability.  Because 
the March 2001 SSOC contained an issue that was not included 
in an earlier statement of the case (SOC), the RO informed 
the appellant that he had to respond within 60 days to 
perfect his appeal of the new issue.  The appellant submitted 
a substantive appeal within 60 days.  See 38 C.F.R. 
§ 20.302(c) (2000).  Therefore, the Board will address the 
issue in the decision below.  

(The issues of entitlement to an increased rating for 
residuals of a fracture of the navicular of the left wrist, 
an increased rating for residuals of a right wrist fracture, 
and TDIU will be addressed in the REMAND that follows the 
decision below.)


FINDINGS OF FACT

1.  By a decision entered in June 1978, the RO granted 
service connection for residuals of a right wrist fracture 
and assigned a noncompensable rating, effective from 
September 24, 1977.  He was notified of that decision and of 
his appellate rights, but did not appeal within one year.

2.  By a decision entered in September 1997, the RO denied a 
claim for a compensable rating for residuals of a right wrist 
fracture.  He was notified of that decision and of his 
appellate rights on September 5, 1997, but did not complete 
an appeal within the time allowed.

3.  The next document thereafter received by the RO was a 
written statement by the veteran, received on 
November 20, 1997.  The record contains no other evidence or 
communication pertaining to his right wrist that was 
generated or received since the prior final decision of 
September 5, 1997, but before the date of his November 20, 
1997, statement.

4.  A VA examination report, dated on August 25, 1999, shows 
that the veteran's residuals of a right wrist fracture were 
such that at least a 10 percent rating was warranted since 
that date.


CONCLUSION OF LAW

An effective date earlier than November 20, 1997, for the 
award of a compensable rating for residuals of a right wrist 
fracture is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has argued that 
his claim was constantly on appeal since June 27, 1997 - the 
date he filed a claim for an increased rating - and, 
therefore, an effective date should be awarded retroactively 
to such date.  Alternatively, he has argued for an effective 
date of September 24, 1977 - the date service connection was 
granted.  

A review of the record indicates that a claim for an 
increased rating was received on June 27, 1997.  By a 
decision entered in September 1997, the RO denied a claim for 
a compensable rating for residuals of a right wrist fracture.  
The veteran was notified of that decision on 
September 5, 1997, and of his appellate rights, but did not 
perfect his appeal within the time allowed.  (He filed a 
notice of disagreement within one year as required by 
regulation, on June 24, 1998, but did not timely file a 
substantive appeal within 60 days of issuance of a statement 
of the case-which was issued on July 10, 1998-or within one 
year of the September 5, 1997, notification.)  Accordingly, 
that decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(1997).  

A written statement was received from the veteran on 
November 20, 1997, which noted that the veteran was in 
disagreement with the September 1997 rating decision.  
However, in a letter of November 1997, the RO informed the 
veteran that the November 20, 1997, statement was considered 
inadequate and would not be accepted as a notice of 
disagreement because it did not identify the issue(s) with 
which the veteran disagreed.  Because the veteran did not 
clarify which issue or issues he wanted to appeal in the 
September 1997 rating decision, the RO considered the 
November 20, 1997, statement as a new application for an 
increased rating.  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (2000).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
Otherwise, the effective date of award is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2000).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2000).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3) (2000).

In the present case, the record shows that the RO granted 
service connection for residuals of a right wrist fracture 
and assigned a noncompensable rating by a decision entered in 
June 1978.  The award was made effective from 
September 24, 1977.  He was notified of that decision and of 
his appellate rights, but did not appeal within one year.  
See 38 C.F.R. § 19.118 (1977).  

More recently, in September 1997, the RO entered a decision 
denying the veteran's claim for a compensable rating for 
residuals of a right wrist fracture.  As noted above, he was 
notified of that decision and of his appellate rights, but 
did not perfect an appeal within the time allowed.  
Consequently, that decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (1997).

Following the September 1997 denial, the next document 
thereafter received by the RO was the veteran's purported 
claim for a compensable rating for residuals of a right wrist 
fracture on November 20, 1997.  Since no records have been 
received subsequent to the prior final denial and prior to 
the already assigned effective date which could be viewed as 
informal claims under 38 C.F.R. § 3.157, the Board finds that 
the date of the veteran's own November 1997 statement 
constitutes a claim for increase.  Having determined that 
November 20, 1997, is the date of receipt of a claim for 
purposes of assigning an effective date, the Board is 
ordinarily obliged to review all of the evidence of record 
from the preceding year to determine whether an ascertainable 
increase in disability had occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  Under the 
provisions of 38 C.F.R. § 3.400, if there was evidence of 
record in the year preceding November 20, 1997, which 
indicated that it was factually ascertainable that an 
increase in disability had occurred to the 10 percent level, 
assignment of an earlier date would be warranted under 38 
C.F.R. § 3.400(o)(2) for the 10 percent rating.  

In this case, however, because there was a prior final rating 
decision in September 1997, the Board will reconcile the 
effective date rules regarding claims for increased ratings 
with the rules regarding claims that follow prior final 
denials by reviewing the evidence of record since the last 
prior final denial of September 5, 1997, but before November 
20, 1997.  See 38 C.F.R. § 3.400(r) (2000) (when there has 
been a prior final denial, the claim to reopen is the 
earliest date an award may be made).  The Board, having 
reviewed the record, has been unable to identify any evidence 
showing an ascertainable increase after September 5, 1997, 
but preceding November 20, 1997, and the veteran has pointed 
to no such evidence.  Consequently, the effective date of the 
award of increased compensation for residuals of a right 
wrist fracture can be no earlier than the date of receipt of 
the claim - November 20, 1997.  38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400(b)(2).  The appeal of this issue is 
denied.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's earlier effective date claim.  This so because the 
requirements of the new law have been satisfied.  By the 
March 2001 SSOC furnished the veteran, the RO notified him of 
the information and evidence necessary to substantiate his 
claim.  Moreover, there has been no suggestion that 
additional evidence exists that might affect the outcome of 
the earlier effective date issue.  Therefore, adjudication of 
this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).


ORDER

The veteran's claim of entitlement to an effective date 
earlier than November 20, 1997, for the award of a 
compensable rating for residuals of a right wrist fracture is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA resulted in 
a change in the law that is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand of the rating issues is required.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This is 
especially so because the available record suggests that 
additional evidentiary development is warranted.  On remand, 
the RO should undertake any action deemed necessary to ensure 
that the requirements of the new law have been satisfied.  
That action should include, among other things, scheduling 
the veteran for a VA examination.  This is required because 
the veteran has indicated that his service-connected left and 
right wrist disabilities have worsened since he was last 
examined.  In the veteran's case, the duty to assist includes 
the duty to provide him with a new examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (where an appellant 
reports worsening after a VA examination, another examination 
should be conducted).  In addition, the record indicates that 
a VA examination has not been conducted since the veteran's 
most recent left wrist surgery in July 2000.  Consequently, a 
remand is required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

Furthermore, based on the need for further VA examination to 
determine the current severity of the veteran's wrist 
disabilities, the issue of TDIU will also be remanded.  The 
record establishes that the veteran's formal application for 
TDIU (VA Form 21-8940) was received in December 1997.  
Service connection has been established for residuals of a 
fracture of the navicular of the left wrist (10 percent since 
September 1977), residuals of a right wrist fracture 
(10 percent since November 1997), and carpal tunnel syndrome 
of the left hand (20 percent since June 1997).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).

Here, the veteran's current 10 percent rating for service-
connected residuals of a fracture of the navicular of the 
left wrist, 10 percent rating for residuals of a right wrist 
fracture, and 20 percent rating for carpal tunnel syndrome of 
the left hand do not satisfy the percentage requirements of 
38 C.F.R. § 4.16.  Nevertheless, it should be pointed out 
that the veteran may be entitled to TDIU on an extraschedular 
basis if it is established that he is unable to secure or 
follow substantially gainful employment as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  
Consequently, an issue before the Board is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disabilities, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Moreover, an inability to work due to non-
service-connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The regulation indicates that all cases of veterans who are 
unemployable by reason of service-connected disability should 
be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Reading the language 
of § 4.16(b) in the light most favorable to the veteran, the 
Board finds that the RO need not find unemployability before 
forwarding the case to the Director.  Rather, in order to be 
consistent with the requirements of 38 C.F.R. § 3.321(b)(1), 
the Board concludes that 38 C.F.R. § 4.16(b) only requires 
that the RO find exceptional or unusual disability factors 
not contemplated by the regular schedular criteria in order 
to refer the case to the Director.

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required.  A remand 
is warranted for an examination to account for the current 
level of disability due to the effect of service-connected 
left wrist, right wrist, and left hand disabilities.  
38 C.F.R. § 19.9.  If feasible, the examiner should 
distinguish any disabling effects due to non-service-
connected disorders.  See VCAA.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment or evaluation of 
service-connected left wrist, right 
wrist, and left hand disabilities that 
has not already been made part of the 
record.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
to assess the severity of his service-
connected residuals of a fracture of the 
navicular of the left wrist, residuals of 
a right wrist fracture, and left carpal 
tunnel syndrome.  The claims folder, 
along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to the 
examiner for review.  All findings should 
be reported in detail.  The examiner 
should conduct complete range of motion 
studies and any indicated testing, and 
provide a complete description of all 
symptomatology and impairment of function 
due to each service-connected disability.  
The examiner should provide an opinion as 
to the extent to which the veteran 
experiences finger impairment due to 
either wrist injury.  Additionally, any 
problems with pronation and/or supination 
due to the fracture residuals should be 
noted and any weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups should be 
portrayed in terms of any additional loss 
of pronation.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5213 (2000).  Any 
neurologic impairment caused by the left 
carpal tunnel syndrome should be 
described as "mild," "moderate," 
"severe," or "complete," as these 
terms are contemplated by 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2000).  

The examiner should also distinguish 
disability due to non-service-connected 
disabilities and provide an opinion as to 
whether the veteran is unemployable due 
solely to the effect of his service-
connected left wrist disability, right 
wrist disability, and left carpal tunnel 
syndrome.  In doing so, the examiner 
should describe what types of employment 
activities would be limited because of 
the veteran's service-connected 
disabilities and whether more than 
marginal sedentary employment would be 
feasible.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If a report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claims 
in accordance with all applicable laws 
and regulations, including the VCAA and 
any implementing regulations.  
Consideration should be given to whether 
the TDIU issue should be referred to the 
Director under 38 C.F.R. § 4.16(b).  If 
any benefit sought is denied, a SSOC 
should be issued.  If the RO does not 
refer the TDIU issue to the Director, the 
SSOC should include an explanation for 
such action.  If the veteran does not 
appear for a scheduled examination, the 
SSOC should recite the provisions of 
38 C.F.R. § 3.655 (2000) and explain the 
effect of this regulation on the 
veteran's claims.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



